COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-090-CV
  
  
  
IN RE DARLENE C. (BALISTRERI)                                                RELATOR
AMRHEIN-MACON
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator’s petition for writ of mandamus.  The court 
is of the opinion that relief should be denied.  Accordingly, relator’s 
petition for writ of mandamus is denied.
   
   
                                                                  PER 
CURIAM
   
  
PANEL 
A:   DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.
 
 
DELIVERED: March 9, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.